PER CURIAM.
Justice MARTIN took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Crawford v. Commercial Union Midwest Ins. .Co., 356 N.C. 609, 572 S.E.2d 781 (2002); Robinson v. Byrd, 356 N.C. 608, 572 S.E.2d 781 (2002).
AFFIRMED.